 



Exhibit 10.5
FIRST AMENDMENT TO
PURCHASE AGREEMENT
This FIRST AMENDMENT TO PURCHASE AGREEMENT (the “Amendment”) is made and entered
into as of July 25, 2005, by and between Carr Capital Corporation (the
“Purchaser”), and Opus Real Estate Virginia III, L.L.C. (the “Seller”) with
reference to the following facts:
RECITALS:
A. Purchaser and Seller have entered into that certain Purchase Agreement, dated
June 17, 2005 (the “Agreement”);
B. Both parties desire to amend the Agreement as further described below.
NOW, THEREFORE, for and in consideration of the agreements and obligations
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Purchaser
and Seller agree as follows:
TERMS
1. Amendment. Exhibit H attached to the Agreement is hereby deleted and replaced
with the attached Exhibit H.
2. Conflicts. If the terms of this Amendment conflict with the terms of the
Agreement, the terms of the Amendment shall prevail.
3. Ratification. The Agreement, as modified hereby, is in full force and effect.
4. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which, taken together, shall
constitute one and the same instrument.
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

              SELLER:
 
            OPUS REAL ESTATE VIRGINIA III, L.L.C.
 
       
 
  By:   /s/ Wade C. Lau
 
  Name:   Wade C. Lau
 
  Its:   Vice President
 
            PURCHASER:
 
            CARR CAPITAL CORPORATION
 
       
 
  By:   Oliver T. Carr, III
 
  Name:   Oliver T. Carr, III
 
  Its:   President

 



--------------------------------------------------------------------------------



 



 
EXHIBIT H

Tenant’s Estoppel Certificate
July 22, 2005
Carr Capital Corporation (“Purchaser”)
1750 H Street, NW
Suite 500
Washington, D.C. 20006

     
Re:
  Proposed Sale of Westfields Corporate Center (the “Property”)
 
   
 
  Address: 14700 Lee Road, Chantilly VA

Ladies and Gentlemen:
     It is our understanding that Purchaser proposes to purchase the Property
from Opus Real Estate Virginia III, L.L.C. (“ORE VA”) and as a condition
precedent thereof Purchaser and ORE VA have required this certification of the
undersigned.
     The undersigned, as Tenant under that certain Deed of Office Lease
Agreement, dated July 25, 2000, made with Opus East, L.L.C. (the predecessor in
interest to ORE VA), as Landlord, (as amended by that Amendment to Office Deed
of Lease Agreement, dated November 30, 2000, the “Lease”), hereby ratifies the
Lease and certifies that:

  1.   The current annual Basic Rent payable pursuant to the terms of the Lease
is $2,084,583.60 per annum; and further, additional rental pursuant to the Lease
is payable as follows: Tenant pays its pro-rata share of Excess Expenses in
excess of the Expense Stop of $431,725.20 per annum; and     2.   The Lease is
in full force and effect and has not been assigned, modified, supplemented or
amended in any way except as noted above; and     3.   A true and correct copy
of the Lease is attached hereto as Exhibit A. The Lease represents the entire
agreement between the parties as to the leasing of the Premises. All capitalized
terms used herein but not defined shall be given the meaning assigned to them in
the Lease; and     4.   On this date there are no existing defenses or offsets,
claims or counterclaims which the undersigned has against the enforcement of the
Lease by Landlord; and

 



--------------------------------------------------------------------------------



 



  5.   No rental has been paid in advance and no security (except the security
deposit in the amount of $160,486.08) has been deposited with Landlord; and    
6.   The total rentable floor area of the Premises is 84,652 square feet,
subject to adjustment as set forth in Section 1.1 of said lease; and     7.   On
this date there are no existing breaches or defaults by Landlord or Tenant under
the Lease that are known to Tenant; and     8.   The term of the Lease commenced
on February 6, 2001. The Rent Commencement Date under the Lease was February 6,
2001. The Lease will terminate on February 28, 2011. The Tenant has no option to
purchase all or any part of the Property or, except as expressly set forth in
the Lease, any option to terminate or cancel the Lease. The Lease provides for
one (1) five-year extension option; and     9.   Tenant has accepted possession
of the Premises and there are no outstanding Landlord obligations to perform
tenant improvements.     10.   Tenant has not transferred, assigned, or sublet
any portion of the Premises nor entered into any license or concession
agreements with respect thereto except as follows (if none, please state
“none”): None     11.   All monthly installments of Basic Rent and Excess
Expenses have been paid when due through July 31, 2005. The current monthly
installment of Basic Rent is $173,715.30 and the current monthly installment of
Excess Expenses is $4,303.14.     12.   Tenant’s current address for notice
under the Lease is:         10560 Arrowhead Drive         Fairfax, Virginia
22030         Attn: BJ Dransfield         Hogan & Hartson, LLP         8300
 Greensboro Drive         Suite 1100         McLean, Virginia 22102        
Attn: Thomas A. Wilson, Esq. or         Dennis K. Moyer, Esq.

 



--------------------------------------------------------------------------------



 



     Tenant acknowledges that this certificate may be delivered to Purchaser and
its successors and assigns, and acknowledges that such persons and any
prospective lender will be relying upon the statements contained herein in
disbursing loan advances or making a new loan secured by the Premises and that
receipt of this certificate by lenders and Purchaser is a condition of
disbursing loan advances or making such loan or acquiring the Premises,
respectively. Without limitation, any entity formed by Purchaser to purchase the
Property may rely upon this Certificate.
     IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed as of the ___ day of ___, 2005.

              Veridian Information Solutions, Inc. Tenant
 
       
 
  By:    
 
       
 
  Its:    

 



--------------------------------------------------------------------------------



 



     The undersigned hereby acknowledges and confirms, as of the ___day of ___,
that, pursuant to the terms of that certain Guaranty, dated July 25, 2000, made
by Veridian Corporation for the benefit of Opus East, L.L.C., it is
unconditionally liable to Landlord for the full and prompt payment of all Rent
and the full payment and performance of all other covenants, conditions and
agreements to be performed or observed by Tenant under the Lease.

                  General Dynamics Corporation    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 